El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En la noche del 14 de septiembre de 1946 Arturo Ortiz; Toro, abogado en ejercicio en esta Isla, sufrió un accidente*' mientras regresaba en automóvil de Mayagüez ,a San Juan. Con tal motivo instó demanda de daños y perjuicios contra Valencia Service Co. y New Amsterdam Casualty Company,, en la que sostuvo que la primera es una corporación organi-zada de acuerdo con las leyes de Puerto Eico y la segunda su aseguradora, y que el accidente se debió a que el chófer que conducía el camión de la Valencia Service Co., que dis-curría en dirección contraria, lo hacía negligentemente, aban-donando su derecha e invadiendo la derecha del demandante.
Luego de ser emplazadas, las demandadas solicitaron dos prórrogas para alegar, que les fueron concedidas. En dos ocasiones posteriores solicitaron pliegos de particulares, y el tribunal inferior ordenó que los mismos les fueran servi-dos. Finalmente radicaron su contestación en 24 de marzo *322• d,e 1948 y en ella sostuvieron que la persona que'se alega manejaba el camión al momento de ocurrir el accidente no era empleado de la Valencia Service Company ni actuaba en la hora, sitio y fecha a que se contrae la demanda para beneficio de ésta, puesto que dicha corporación no existía al tiempo de nacer la causa de acción. El demandante pidió que se eliminara esa contestación por artificiosa y falsa, y por resolución de 21 de abril de 1949 el tribunal recurrido así lo decretó. Solicitada reconsideración, la misma fue de-negada.
Para revisar esa resolución acudieron ante nos las deman-dadas con una petición de certiorari, j este tribunal en 31 de may o dictó la siguiente resolución:
• ■ "Aunque es la .Corte ba llegado a la conclusión de que el tribunal inferior declaró con lugar indebidamente la moción para que se eli-mino la contestación, por artificiosa y falsa, deseando oír a las partes respecto a si procede o no permitir al demandante que enmiende su demanda con el fin de alegar que la Valencia Service Company es uña 'sociedad' y no una 'corporación doméstica, sé" les concede un tér-mino de quince días para que informen por escrito lo -que a bien tuvieron sobre el particular.”. .
Los informes escritos fuerón radicados por las partes y en 24 del pasado mes libramos el correspondiente' auto de certiorari,'perd haciendo constar, á fin de acelerar el proce-dimiento, que se entendería que el recurso quedaría sometido por ■ los alegatos radicados.
 La cuestión única a ser resuelta es si habiendo el demandante alegado en su demanda que la Valencia Service Ob. es una corporación organizada de acuerdo con las leyes de Puerto Rico, debe permitírsele ahora que, dada la contención de las demandadas, él enmiende su demanda con el propósito de eliminar tal alegación totalmente o de alegar en su lugar que la referida Valencia Service Oo. es una sociedad, tal cual se desprende de uno de los exhibits elevados. Habiendo ocurrido el accidente en la fecha indicada (14 de septiembre de 1946), es incuestionable que de no permitirse *323tal enmienda y de tenerse que presentar demanda separada contra una entidad que no figura en autos, la acción habría prescrito a tenor con lo provisto por el artículo 1868 del Código Civil, edición de 1930. (1)
Ya hemos indicado que al ser emplazadas las demanda-das ellas comparecieron para solicitar primero dos prórro-gas para alegar y más tarde dos pliegos distintos de parti-culares. Nada dijeron entonces sobre la inexistencia de tal corporación. Mientras tanto el tiempo transcurría y cuando ya había expirado el término de un año a que hace referen-cia el indicado artículo, surge la alegación de las demanda-das de que el conductor del camión no tenía relación alguna con la Valencia Service Co. y de que ésta no es una cor-poración. Las demandadas en todo momento tenían cono-cimiento de la cuestión que finalmente plantearon. No obs-tante, eomparecie'ron ante la corte en cuatro ocasiones con fines posiblemente dilatorios y fue tan sólo cuando el período prescriptive fijado por la ley se había extinguido, que levan-taron tal cuestión. Conforme ya hemos dicho, .nuestro cri-terio es (pie el tribunal recurrido erró al eliminar la contestación de las demandadas' por artificiosa y falsa.(2) Véanse: 2 Fed. Rules Service 644; Western Gravel Co. v. M. J. Nolan Co., 219 N.W. 148; Flatt v. Norman, 11 P.2d 798, 801. Sin embargo, éstas sabían.desde el primer mo-mento a quién se demandaba. El calificar a la Valencia Service Company de corporación doméstica, cuando la realidad era que ya tal corporación había dejado de existir y que se trataba de una sociedad, en forma alguna podía inducir-*324les a error. En bien de la justicia y dadas las circunstan-cias que concurren, debe permitirse al demandante que en-miende su demanda en la forma indicada. Véanse: United States v. A. H. Fischer Lumber Co., 162 F.2d 872, 10 Fed. Bules Service 32; Bowles v. Underwood Corp., 9 Fed. Rules Service 80; Porter v. Theo J. Ely Mfg. Co., 9 Fed. Rules Servive 319; Blackwood v. Spartanburg Commandery, 193 S.E. 195, 121 A.L.R. 1320, 1329; N. Y. Cent. R.R. v. Kinney, 260 U.S. 340, 346; 39 Am. Jur. 1002.

Debe anularse la resolución recurrida y concederse al de-mandante un término de dies dias para enmendar el párrafo primero de su demanda.


 El artículo 1868 del Código Civil, ed. do 1930, dispone en lo pertinente:
‘‘Prescriben por el transcurso de un año:
(e ^ -x- * * * * # #
“2. La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en el artículo 1802 desde que lo supo el agraviado. ”


La Begla 11 de las de Enjuiciamiento Civil provee que “Si una ale-gación no estuviere firmada o lo hubiere sido con el fin de burlar el propósito de esta Kegla, podrá sor eliminada .como artificiosa (sham) y falsa, y la acción podrá continuar como si no se hubiese notificado tal alegación.”